Citation Nr: 1302410	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  08-12 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for impotence as secondary to right lower extremity disabilities.  

2. Entitlement to service connection for diabetes mellitus, type II, as secondary to herbicide exposure and/or service-connected right lower extremity disabilities. 

3. Entitlement to service connection for bilateral lower extremity peripheral neuropathy as secondary to diabetes mellitus, type II. 

4. Entitlement to service connection for bilateral upper extremity peripheral neuropathy as secondary to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and A.B.


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied the Veteran's claims for service connection for impotency, diabetes mellitus, type II, peripheral neuropathy of the bilateral lower extremities, and peripheral neuropathy of the bilateral upper extremities.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.  

This matter was previously before the Board in September 2011, at which time it was remanded for further development.  

This appeal originally encompassed claims of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for loss of the fifth toe, and for a right lower extremity disability.  These claims, and specifically, entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of right hip septic necrosis, residuals of right knee septic necrosis, residuals of right ankle septic necrosis, and loss of right 5th toe, were granted in a September 2012 rating decision (following the development undertaken pursuant to the Board's September 2011 remand).  As such, these issues are no longer on appeal.  


FINDINGS OF FACT

1. The most probative medical evidence of record attributes sexual impotence to the service-connected right lower extremity disabilities and medications taken therewith. 

2. The Veteran did not serve in the Republic of Vietnam, and is not shown to have been exposed to an herbicide agent during service.  

3. Diabetes mellitus, type II, was not manifested during service, was not diagnosed within the first post service year, and is not otherwise related to the Veteran's active service or to a service-connected disability.  

4. Peripheral neuropathy of the lower extremities has been medically attributed to diabetes mellitus (a non-service connected disability), and is not otherwise caused or aggravated by the service-connected disabilities of the right lower extremity. 

5. The Veteran is not currently diagnosed with peripheral neuropathy of the upper extremities.  


CONCLUSIONS OF LAW

1. The criteria for service connection for sexual impotence as secondary to service-connected right lower extremity disabilities and medications taken therewith, have been met. 38 U.S.C.A. §§ 1110, 1137, 1151, 5103A, 5107 (West 2002); §§ 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

2. The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A §§ 1110, 1112 (West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309, 3.310 (2012).

3. The criteria for service connection for peripheral neuropathy of the lower extremities have not been met. 38 U.S.C.A §§ 1110, 1112 (West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309, 3.310 (2012).

4. The criteria for service connection for peripheral neuropathy of the upper extremities have not been bet. 38 U.S.C.A §§ 1110, 1112 (West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2012).  Prior to initial adjudication, letters dated in December 2007 and June 2008 satisfied the duty to notify provisions for all claims. See 38 C.F.R. § 3.159(b)(1) ; Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records and VA medical treatment records have all been obtained and associated with the record.  Additionally, the Board notes that Social Security Administration (SSA) records have not been associated with the claim file.  However, in a reply of March 2012 to a request for SSA records, the SSA noted that the records were not available as they had been destroyed. See also April 2012 Formal Finding of Unavailability.  As such, there are no outstanding SSA records to be obtained.  

In addition, the Veteran was afforded the opportunity to provide testimony at hearing and did so at an August 2011 Travel Board hearing.  VA examinations were provided to the Veteran in connection with his claims. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the VA medical records in the Veteran's claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c) (4). 

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence. Simmons v. Nicholson, 487 F.3d 892, 896   (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant


Service Connection 

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions. 38 C.F.R. § 3.303(a) (2012).

In order to establish a right to compensation for a disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement. Shedder v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, including diabetes mellitus and organic diseases of the nervous system (to include peripheral neuropathy) are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service if the claimant has served for a period of 90 days or more of continuous active service. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2012). 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2012). Service connection may also be awarded on the basis of aggravation (i.e., a permanent worsening beyond its natural clinical progression) of a non-service-connected disability by a service-connected disability. See 38 C.F.R. § 3.310(b)  (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In this regard, the Board observes that the Veteran is presently service connected for bilateral hearing loss, tinnitus, residuals of right hip septic necrosis, residuals of right knee septic necrosis, residuals of right ankle septic necrosis, and loss of right 5th toe.  

(a) Entitlement to service connection for sexual impotence as secondary to service-connected lower right extremity disabilities/use of pain medication.  

At the outset, the Board notes that there is no indication that sexual impotence arose during active service, nor has the Veteran so alleged.  Rather, he contends that the impotence is caused or aggravated by the narcotic pain medications he takes for his extensive service-connected right lower extremity disabilities (namely, residuals of septic necrosis of the right hip, knee, ankle, and loss of right toe). See Hearing Transcript, p. 12.  VA medical evidence substantiates his claim. 

In this regard, the Veteran underwent a VA examination in December 2011; the examiner reviewed the voluminous claims file and noted that the Veteran underwent an angiogram in 2005 after discovery of an aortic aneurysm.  Complications arising from the angiogram included a metastatic staph infection which resulted in septic arthritis in the right hip, knee, and ankle, as well as amputation of the right 5th toe (due to gangrene).  The Veteran reported that his impotence began shortly thereafter, and that he believed it was secondary to pain medications taken for the now service-connected lower right extremity disabilities.  After consideration of the above, the VA examiner stated that the Veteran's impotence was "mulifactorial."  He noted that the impotence "could be related to his age, his long-standing diabetes, his prior surgery for BPH, his underlying psychiatric issues other medication use and even complicated by the right groin surgery and issues related to the coronary catherization in 2005."  Based on this information, the examiner opined that it was at least as likely as not that the Veteran's impotence was aggravated by his right lower extremity disability and/or loss of the right 5th toe.  The Board assigns great probative value and weight to this medical opinion as it was based upon a comprehensive review of the Veteran's claims file and complex medical history; in addition, it was accompanied by sound medical rationale and fully contemplated the Veteran's service-connected disabilities, his medication use, as well as the theory of aggravation.  

The Board notes that the record contains another VA examination (Disability Benefits Questionnaire (DBQ)) dated in January 2012, which determined that the Veteran's impotence was due to "metabolic factors," (i.e., diabetes).  Unlike the December 2011 examiner, the DBQ report provided no rationale for its conclusion and entirely failed address aggravation and/or the Veteran's medication use for the service-connected disabilities, as well as his rather complex medical history involving the lower right extremity.  For these reasons, the Board assigns less probative value and weight to the January 2012 examination report/opinion.   

As a final matter, the Board notes that current VA treatment records show persistent complaints of right lower extremity pain and impotence; the Veteran's medication list contains over 30 prescribed medications, some of which are narcotic pain relievers used for the service-connected disabilities. 

When the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  After considering all the evidence of record, including the Veteran's testimony and the more probative December 2011 VA opinion (as well as the less probative January 2012 VA DBQ opinion), the Board finds that the evidence is at least in equipoise.  Service connection for sexual impotence, on the basis on aggravation by service-connected disabilities/medication use, must therefore be granted.

In so finding, the Board concedes that a baseline level of severity has not been established here.  The Board interprets the language in 38 C.F.R. § 3.310 referencing baseline levels of disability as potentially serving to bar compensation if such levels, as here have not been demonstrated.  However, this is deemed to be a rating issue and does not preclude the grant of secondary service connection. 

In sum, the Veteran meets all of the elements required for service connection for hypertension on an aggravation basis. 38 C.F.R. § 3.310(b).  The Veteran has a current diagnosis of impotence.  Additionally, service connection is currently in effect for residuals of right hip, knee, and ankle necrosis, as well as loss of the right toe.  Finally, the December 2011 VA examiner unequivocally concluded that his lower right extremity disabilities, to include medication use, aggravates the impotence, thereby providing the necessary "nexus" between his service-connected disability and the present disability.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran. See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for hypertension as secondary (by way of aggravation) to his service-connected diabetes is granted. 

(b) Entitlement to service connection for diabetes mellitus, type II, as secondary to herbicide exposure and/or service-connected lower right extremity disabilities. 

The Veteran seeks service connection for diabetes mellitus, type II, on both presumptive and secondary bases.  Specifically, at his hearing before the undersigned, he stated that he "occasionally" handled equipment and aircraft returning from Vietnam at Lemoore Naval Air Station in California, and that he may have "picked up something in the process," (i.e., Agent Orange/herbicides).  Otherwise, he contends that his diabetes is related to the service-connected lower right extremity disabilities.  

At the outset, the Board notes that diabetes was first documented by VA treatment records in approximately 2004, nearly 35 years after the Veteran's separation from service; therefore, presumptive service connection for diabetes mellitus as being shown within one year after service discharge is not warranted. 38 C.F.R. §§ 3.307, 3.309(a). 

With respect to presumptive provisions relating to herbicide exposure, regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2012).  If a veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes, are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e) (2012).  

In this case, there is no competent evidence that the Veteran was actually exposed to herbicide agents or Agent Orange while in service.  Indeed, service records do not reflect that the Veteran served in the Republic of Vietnam during the Vietnam era (or, in any other foreign country for that matter), and the Veteran does not contend otherwise. See Hearing Transcript, generally.  

Although he testified that he may have been exposed to "something" (i.e., purportedly herbicides/Agent Orange) while handling equipment/aircraft at a Naval base in California, there is no support for such allegation in the record.  In this regard, not even the Veteran himself contends that he was directly exposed to Agent Orange in this capacity - only that he occasionally worked with equipment/aircraft that had been returned to the naval base from Vietnam.  During his hearing before the undersigned, he elaborated that his "service officer" had advised him to "toss" in the diabetes claim, despite his admitted lack of Vietnam service/evidence of direct herbicide exposure.  Thus, while the Veteran may be competent to indicate that he handled various equipment and aircraft coming back from Vietnam during his military service, he has provided only limited evidence for his belief (or his representative/service officer's belief) that what he may have come into contact with was qualified as a relevant "herbicide agent" for the applicable presumptions. See Lanyo v. Brown, 8 Vet. App. 406 (1995).  The Board concludes that the Veteran's statements in this regard are of reduced credibility due to the tenuous basis for the Veteran's conclusion that what he saw, or may have come into contact with, was in fact Agent Orange. See Caluza v. Brown, 7 Vet. App. 498 (1995). Secondly, the self-interested and ambiguous nature of the Veteran's statements is also a factor in reducing the credibility of his assertions of possible herbicide exposure during his military service. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, the Veteran's statements as reviewed above do not provide credible or probative evidence that he was exposed to relevant herbicide agents during his service. 

As such, while diabetes is one of the specific diseases listed in 38 C.F.R. § 3.309(e), the Board finds that presumptive service connection due to herbicide exposure is not warranted in the instant case. 

Aside from the presumptive provisions, service connection might be established by satisfactory proof of direct service connection. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  

However, a review of the evidence does not support the claim of entitlement to service connection for diabetes mellitus, type II, on a direct basis.  In this regard, the Veteran's service treatment records are silent as to complaints, treatment, or diagnoses related to diabetes.  Following service, the first documented evidence of diabetes mellitus, type II, was in approximately 2004, almost 35 years after separation from service.  The Board emphasizes the multi-year gap between discharge from active duty service in 1969 and initial reported symptoms related to diabetes mellitus in approximately 2004. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

The Board also emphasizes that the Veteran has never alleged that his diabetes symptoms have been present continuously since service (i.e., continuity of symptomatology) so as to permit a finding of service connection under 38 C.F.R. § 3.303(b).  

Therefore, overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of any in-service symptomatology of the Veteran's current diabetes mellitus, nor is there evidence of the onset of chronic diabetes mellitus during his service. 38 C.F.R. § 3.303(b).  Likewise, as noted above, since there is no competent or credible evidence of diabetes mellitus within one year after service, or evidence of herbicide exposure, the Veteran is not entitled to application of the presumptive provisions under 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.309(e).  

Finally, there is no competent medical evidence of a connection between the Veteran's diabetes mellitus and his military service, and/or his service-connected disabilities (so as to permit a finding of service connection on a secondary basis).  In this regard, the only medical opinions of record weigh against the Veteran's claim.  Indeed, with respect to direct service connection, the January 2012 VA examiner found that the Veteran's diabetes was due to metabolic factors, while the December 2012 examiner opined that the diabetes was neither caused nor aggravated by the service-connected lower right extremity disabilities.  There are no opinions of record to the contrary.  

In so finding, the Board acknowledges that the January 2012 VA examiner, in providing an opinion with respect to the Veteran's peripheral neuropathy, noted that this condition was secondary to diabetes mellitus, type II "related to herbicide exposure in Vietnam."  However, no basis is given for this other than the Veteran's statements, which have already been found to not constitute credible evidence of relevant herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Moreover, as noted above, the Veteran never served in the Republic of Vietnam.  Therefore, the Board concludes that there is no competent or probative evidence of any connection between the Veteran's currently diagnosed diabetes mellitus and his military service or purported herbicide exposure. Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The Board acknowledges the Veteran's assertions that his diabetes mellitus is variously due to his military service, to include possible herbicide exposure, and/or as secondary to service-connected disabilities.  However, diagnosing the cause of his current diabetes mellitus without some credible evidence of a direct connection to his service without application of the relevant presumptions requires medical training or expertise; the same is true with respect to causation or aggravation by a service-connected disability. See 38 C.F.R. § 3.159(a)(1), (2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this regard, the Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed." See Barr v. Nicholson, 21 Vet. App. 303 (2007). Given the medical complexity of the question of a diagnosis of the cause of the Veteran's diabetes mellitus, his statements with respect to a causal nexus are of little or no probative value.  

In sum, the evidence of record fails to establish that the Veteran was exposed to herbicides during service; moreover, diabetes neither present during, nor diagnosed until many years after service.  The Veteran does not contend otherwise.  In addition, diabetes mellitus has been medically attributed to metabolic factors, and is not otherwise the result of, or related to military service/purported herbicide exposure, or any service-connected disability.  

Having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for diabetes mellitus on direct, presumptive, and/or secondary bases with no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

(c) Entitlement to service connection for peripheral neuropathies of the bilateral upper and lower extremities, as secondary to diabetes mellitus.  

The Veteran also seeks entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  At the outset, the Board notes that the Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses relating to peripheral neuropathy.  Specifically, his May 1969 clinical examination at separation indicated that his lower and upper extremities were within normal limits. 

However, the Veteran does not allege that he incurred peripheral neuropathy while in service; rather, he contends that he developed the disorder secondary to diabetes mellitus. See Hearing Transcript, p. 13.  As discussed above, the Veteran's claim for entitlement to service connection diabetes mellitus is being denied herein.  As such, entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to a diabetes mellitus is not warranted, as diabetes is not subject to service connection. 38 C.F.R. § 3.310. 

Moreover, although peripheral neuropathy is an enumerated disease subject to the herbicide-related provisions under 38 C.F.R. § 3.309(e), for the reasons discussed immediately above, the Veteran is not entitled to such presumptions.  Nor is he entitled to service connection under the presumptive provisions of 38 C.F.R. § 3.309(a), as neuropathy was not shown until many years after separation from service. 

Again, the post-service treatment records reflect that the Veteran was diagnosed with diabetes in approximately 2004/2005; the first complaints of lower extremity numbness are shown in 2006. See, e.g., January 2006 VA Treatment Records.  The record is otherwise silent as to complaints, treatment, or diagnoses of upper/lower extremity neuropathy until September 2007, when the Veteran filed his claim for service connection for such disabilities.  

The Veteran was afforded comprehensive general and nerve VA examinations in December 2011, and January 2012.  Although the Veteran has not specifically alleged that the peripheral neuropathy of the lower extremities is related to the service-connected lower right extremity disabilities (i.e., necrosis of the right hip, knee, and ankle, and loss of right 5th toe), the VA examiner nonetheless concluded that it was less likely than not that the lower extremity peripheral neuropathy was caused or aggravated by such disabilities.  

Therefore, although the Veteran did not specifically raise the issue, the competent and probative medical evidence of record indicates that there is no secondary relationship between the peripheral neuropathy and the service-connected disabilities of the right lower extremity.  Moreover, the January 2012 VA expressly attributed the lower extremity peripheral neuropathy to diabetes mellitus (or, "metabolic factors"), a non-service connected disability.  There are no medical opinions of record which contradict these competent medical findings. 

Lastly, the Board notes that after conducting a comprehensive nerve examination, the January 2012 examiner found that the Veteran did not have peripheral neuropathy of the upper extremities; indeed, diabetic peripheral neuropathy was only present in the lower extremities.  In the absence of a current diagnosis of bilateral upper extremity peripheral neuropathy, service connection for this condition must be denied. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In sum, the medical evidence of record does not show that the Veteran has a currently diagnosed upper extremity neuropathy disability, or that the currently diagnosed bilateral lower extremity neuropathy is related to military service or to a service-connected disability.  The Veteran's service treatments records are negative for any complaints or diagnosis of a neuropathy disorder and there is no medical evidence of record that this disorder was diagnosed prior to 2006, nearly 37 years after separation from service. See 38 C.F.R. § 3.303(b) (if disorder is not noted in service, continuity of symptomatology is not applicable).  The Veteran does not contend otherwise.  

Furthermore, there is no medical evidence of record which provides an etiological opinion relating the Veteran's currently diagnosed lower extremity neuropathy to military service/herbicide exposure, or a service-connected disability.  The only medical evidence of record which discusses the etiology of the Veteran's lower extremity neuropathy are the December 2011 and January 2012 VA examination opinions, neither of which relate the Veteran's lower extremity neuropathy to military service or a service-connected disability.  In fact, the January 2012 VA examiner expressly attributed the lower extremity neuropathy to diabetes.  The Veteran's statements alone are not sufficient to prove that any currently diagnosed neuropathy is related to military service, to include purported herbicide exposure, or a service-connected disability. 

Accordingly, the medical evidence of record does not show that any currently diagnosed lower extremity neuropathy disability is related to military service/herbicide or, more relevantly, to a service-connected disability.  As such, service connection for lower extremity neuropathy is not warranted on any basis. 

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for impotence is granted. 

Entitlement to service connection for diabetes mellitus, type II, is denied. 

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied. 

Entitlement to service connection for peripheral neuropathy of the upper extremities is denied. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


